USCA4 Appeal: 22-6447      Doc: 14         Filed: 12/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6447


        ANTWANN MILLER,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:19-cv-00318-MSD-LRL)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Antwann Miller, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6447       Doc: 14         Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Antwann Miller seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Miller’s 28 U.S.C. § 2254

        petition. The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Miller has not made

        the requisite showing. Accordingly, we deny Miller’s motion for appointment of counsel,

        deny a certificate of appealability, and dismiss the appeal. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         DISMISSED




                                                      2